Citation Nr: 1638538	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-19 033	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Whether new and material evidence has been submitted to reopen the claim for service connection for residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from May 14, 1970 to August 7, 1970.

This matter comes before the Board from rating decisions dated in May 2010 and June 2011 of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The issue of entitlement to service connection for residuals of a left knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied service connection for residuals of a left knee injury.  The Veteran did not perfect an appeal.  

2.  Evidence received since the October 2006 rating decision, is new and raises a reasonable possibility of substantiating the claim for service connection for residuals of a left knee injury.


CONCLUSION OF LAW

Evidence received since the final October 2006 rating decision is new and material as to the request to reopen the claim for service connection for residuals of a left knee injury; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Given the favorable action below, no further analysis of the development of this claim is necessary.

II. New and Material Evidence Claim

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering VA's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a February 2006 rating decision, the RO denied service connection for a left knee condition, noting that there was no in-service complaint, treatment, or diagnosis of a left knee condition and a diagnosis 32 years after service does not establish a nexus to support service connection for a left knee condition.  Thereafter, the Veteran submitted service treatment records (STRs) showing a left knee injury.

Accordingly, the RO readjudicated the issue in an October 2006 rating decision.  The RO denied service connection because although there was an in-service knee injury, x-rays were negative, there was nothing noted on discharge, and no evidence of a nexus between the injury and the current left knee medical meniscal tear.  The Veteran filed a notice of disagreement in February 2007.  A statement of the case was issued in June 2007.  The Veteran failed to file a substantive appeal.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

Initially, the Board finds that the last final denial was October 2006.  The Board notes that during the pendency of the instant appeal, the RO denied service connection for a left knee scar as a residual of a left knee injury.  This should have been considered part and parcel of the new and material issue claim on appeal.  

In March 2010, the Veteran requested to reopen his claim for service connection for the left knee.  In April 2010, he filed a claim for service connection for a scar due to the in-service left knee surgery.  In a May 2010 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for service connection for status post left partial medial meniscectomy.  In a June 2011 rating decision, the RO denied service connection for left knee scar.  The RO did not characterize the issue on appeal as a new and material evidence issue and did not address the earlier final October 2006 rating decision, which adjudicated service connection for a left knee condition.  Thereafter, in a statement dated in June 2011, the Veteran reported that the scar on his left knee was from being injured in service, and that the knee was opened up and sewn back leaving a scar, and claimed that this information was in the service records.  

Claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (noting that a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder, is not the same for jurisdictional purposes when it has not previously been considered).  However, the instant case can be distinguished from Boggs and Ephraim because when the RO previously issued a final decision in October 2006 denying service connection for a residuals of a left knee injury.  In essence, the substance of the prior adjudication in October 2006 was the same as the June 2011 adjudication.  That is, the RO in its prior final October 2006 rating decision adjudicated service connection for residuals of a left knee injury in service.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (noting that when determining whether a new and material evidence analysis is required for a disorder, the focus of VA's analysis must be on whether the new evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether the evidence substantiates an element of the previously adjudicated matter).  Thus, a new and material evidence analysis should apply to the left knee scar claim, as there was a prior final adjudication of this issue (residuals of a left knee injury) in October 2006.  As noted above, however, in June 2011 the RO did not treat the left knee scar issue as a new and material evidence issue.  

Evidence of record at the time of the October 2006 decision includes STRs, the Veteran's statements, and private medical records.  The STRs showed that on June 15, 1970, the Veteran complained of left knee pain secondary to a fall.  X-rays were negative.  On June 25, 1970, he was seen for a left knee injury that occurred 4 weeks prior, and examination revealed cellulitis of the left knee.  The next day it was noted that there was slight improvement.  On July 9, 1970, there was a notation of "Is the abscess going down to joint area."  He was seen in the orthopedic clinic and the assessment was folliculitis of the left prepatellar area.  He was to return to the clinic for a dressing change.  On a separation examination in July 1970, it was noted that he had been treated for an abscessed left knee cap in service, but clinical evaluation of his lower extremities was normal.  Private treatment records showed that in May 2005, the Veteran underwent left knee partial medial meniscectomy and chondroplasty of trochlea.  The post-operative diagnoses were left medial meniscal tear and grade III/IV chondromalacia, trochlea.

Evidence submitted after the 2006 decision includes the Veteran's lay statements.  In an Appellate Brief Presentation dated in August 2016, the Veteran's representative noted that the Veteran reported having an ongoing knee symptoms for which he takes pain medication, and that after service and prior to his surgery in 2005, he was treated by Dr. Lance Moorehead at the Summit Medical Group in Knoxville, Tennessee.  

The Board finds that new and material evidence has been presented.  The evidence, including lay statements, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of treatment after service, prior to the 2005 injury.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

For reasons set forth below, the newly reopened claim for service connection for residuals of a left knee injury must be remanded for further development.


ORDER

New and material evidence having been received, the claim for service connection for residuals of a left knee injury is reopened; to this extent only the appeal is granted.


REMAND

First, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  The Veteran has reported that after service and prior to his surgery in 2005, he was treated by Dr. LM at the Summit Medical Group in Knoxville, Tennessee.  These records are not associated with the claims file and no attempts have been made to attempt them.  This must be done on remand.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, there is evidence of a left knee disability as the Veteran is status-post medial meniscectomy in 2005.  The Veteran's STRs establish a left knee injury.  Additionally, the record indicates that the two may be associated because the Veteran has provided competent testimony that he had knee symptoms after service and prior to the 2005 injury and surgery.  Accordingly, remand for a VA examination is required.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include Dr. LM of the Summit Medical Group in Knoxville, Tennessee.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each left knee disorder, to include a scar, had its onset in, or is otherwise due to, the Veteran's military service.  

The examiner must specifically address the Veteran's STRs and lay statements regarding symptoms after service discharge.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


